Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2018

                                  No. 04-18-00379-CV

                                  The STATE of Texas,
                                       Appellants

                                            v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                       Appellees

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 10,242
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice


      The Court has considered appellant’s motion for reconsideration of denial of oral
argument. The motion is DENIED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court